J-A03035-15



IN THE INTEREST OF: J.D.,              :     IN THE SUPERIOR COURT OF
                 A MINOR               :           PENNSYLVANIA
                                       :
APPEAL OF: J.J.B., MOTHER              :         No. 1347 MDA 2014

                Appeal from the Order entered July 8, 2014,
          in the Court of Common Pleas of Union County, Juvenile
                Division, at No(s): CP-60-DP-0000008-2013

BEFORE: MUNDY, STABILE, and FITZGERALD*, JJ.

JUDGMENT ORDER PER CURIAM:                          FILED MARCH 31, 2015

      On March 13, 2015, this Court received a Supplemental Record from

the trial court, which included a permanency review order filed March 3,

2015 (attached as Exhibit “A”), indicating: (1) on March 3, 2015, both

Appellant J.J.B. (“Mother”) and R.D. (“Father”) signed consents to adoption;

(2) the next hearing is scheduled for April 7, 2015; and (3) the projected

date for achieving the goal of adoption is May 2015.

      In light of the foregoing, we direct all parties to provide, within ten

days of the date of this order, a written explanation to this Court as to

whether this appeal should be dismissed as moot. The trial court may also

subsequently provide, as a supplemental record, any order entered as a

result of the April 7, 2015 hearing, along with any explanatory opinion.

      Panel jurisdiction retained.




* Former Justice specially assigned to the Superior Court.
                                                                                           Circulated 03/26/2015 09:12 AM

              Commonwealth of Peit..sylvania             IN THE JUVENILE uoURT OF THE 17TH JUDICIAL
                                                         DISTRICT
                    In the Interest Of:                  UNION COUNTY BRANCH, PENNSYLVANIA

                 IMO              A Minor                JUVENILE DIVISION
                 Date of Birth:       013                                                           1-..
                                                         DOCKET NO:                           -2013 fa
                                                                              CP-60-DP-00000Q8)
                                                         IND:                 60-FN-000007-20n-Q =  4n

                                                                                                7:1

                                                                                                               I
                                                                                                C) ---
                                                                                                --ri
                                                                                                     ,.
                                    PERMANENCY REVIEW ORDER
                                                                                                     :.1,. ...u..
                                                                                                 )
                                                                                                              •
                                                                                               ..'-i ....<

                                                                                               CI)


                                                    Attendance
  Attendee Name                           Attendee Role                                      Attendance Type
  Union County Children and Youth         Children and Youth Services                        In Person
  Services
  Brosius, Heath Wayne                    Guardian Ad Litem                                 In Person
  Bearden, Jasmine J.                     Biological Mother                                 In Person
  DIM,JIM                                 Child                                             Oki NCA Attend
  DIM,RIM                                 Biological Father                                 in Person
  Lemon, Mark Harris                      Attorney for Biological Mother (Beiffilipti       In Person
                                          Jimi11111.) _..        -
  Ulmer, Brian W.                         Attorney for Biological Father (DeHart, Ricky)     In Person
 Johnson, Pz,Liok Adam                    Attorney for Children and Youth Services           in Person
 •                                        (Union County Children and Youth Services)
Additional Attendees: Melissa Tharp, Foster Mother; CASA; Kathleen Pino, UCCYS; maternal and paternal
relatives
AND NOW,this 3rd day of March, 2015, the court finds:
CONTINUING PLACEMENT - Necessity and Appropriateness
The placement of the child continues to be necessary and appropriate.
 PERMANENCY PLAN - Compliance
 MOTHER - There has been moderate compliance with permanency plan, in that mother is consenting to the
 child's adoption, as she believes it is in the best interest of her child that he be adopted by his current foster
family.
FATHER - There has been moderate compliance with permanency plan, in that father is consenting to the
adoption of his child, as he believes it is in the best interest of his child that he be adopted by his current foster
family.
PERMANENCY PLAN - Reasonable efforts to finalize
Reasonable efforts have been made by the Union County Children and Youth Services ('Agency') to finalize this
child's permanency plan, in that the Agency assisted the parents in obtaining services necessary to facilitate
reunification. The parents are consenting to the child's adoption by his current foster family as they feel this is
in the child's best interest.



                                                     Nnizt
CPC MS 3801
                                                         K.AR
                                                                                            Printed: 03/0312015 10:30:47AM

                                                        ele
                                                                                           Circulated 03/26/2015 09:12 AM

                                                                                           CP-60-DP-0000008-2013

                                                                         In The Interest Of: Justin DeHart, A Minor

 AGGRAVATED CIRCUMSTANCES EXIST-PERNIANENCY PLAN
NOT COMPLETE - Having previously determined that aggravated circumstances exist and that no new or
additional efforts to preserve and reunify the family are required, reasonable efforts have been made by the
Agency to place the child In a timely manner in accordance with the permanency plan but the following steps
are necessary to finalize the permanent placement of the child: The parents signed constents to adoption on
March 3, 2015. Their consents will be confirmed after 30 days have elapsed, and the child will be adopted by his
foster family thereafter.
PROGRESS Towards alleviating the circumstances which necessitated the original placement
MOTHER - There has been minimal progress toward alleviating the circumstances which necessitated the
original placement, in that mother is not in a position to be caregiver for her child. She understands that it is In
her child's best interest to be adopted by his current foster family, and she signed a consent to adoption prior to
this proceeding,
FATHER - There has been minimal progress toward alleviating the circumstances which necessitated the
original placement, in that father Is not in a position to be caregiver for his child. He understands that it is in his
child's best interest to be adopted by his current foster family, and he signed a consent to adoption prior to
proceeding.
CURRENT PERMANENT PLACEMENT GOAL - Appropriateness and Feasibility
The current placement goal for the child is return to parent or guardian. The VT:9Iated date by which the goal for
the child might be achieved is: N/A
coNcuRRFMT ACEiii2NT PLAN
The concurrent placement plan for the child is Adoption.
PERMANENCY PLAN/PLACEMENT GOAL
The permanency plan developed for this child is appropriate and feasible except that it shall be modified or
supplemented as follows: the parents signed consents to adoption prior to this proceeding. The permanency
plan shall be modified and the Agency will pursue now puruse the goal of Adoption.
The current placement goal is NOT appropriate and/or NOT feasible.
PERMANENT PLACEMENT - Change of Goal
ThO Court Orders,the new permanent placement goal hereby determined to be Adoption. The projected date by
which the goal for the child might be achieved Is: May 2015
CURRENT PLACEMENT - Child's Safety
The child is safe in the current placement setting.
SERVICES for children age 16 and older
Thls child has not yet attained the age of 16.
As TO WHETHER A PETITION TO TERMINATE PARENTAL RIGHTS HAS OR WILL BE FILED:
The child has been in placement for 15 of the last 22 months.
      PETITION FILED - The Agency has flied or joined a petition to terminate parental rights.
INDIAN STATUS
The child is not Indian as defined In 25 U.S.C. 1903(4), and the Indian Child Welfare Act does not apply to these
proceedings.
ORDER OF COURT - On the basis of the above findings, IT IS HEREBY ORDERED THAT:

CPCMS 3801                                                2                                 Printed: 03/03/2015 10:30:47AM
                                                                                                    Circulated 03/26/2015 09:12 AM

                                                                                                     CP-60-DP-0000008-2013

                                                                                     In The Interest Of: Justin DeHart, A Minor

            Legal Custody of the Child shall remain with the Union County Children and Youth Services Agency.
            Physical Custody of the Child shall remain with the Union County Children and Youth Services Agency.
            Placement of the Child shall remain in Foster Care, specifically the Family Care for Children and Youth Foster
            Home of Melissa Tharp and Shane Shingara. The Child's placement is the least restrictive placement that
            meets the needs of the child and there Is no less restrictive alternative available, in that this two parent foster
            home provides a safe, secure, and loving home for the child in the least restrictive most family-like setting
            possible.
            The Child shall be under the protective supervision of the Agency.
            The additional condition(s) of visitation is set forth as: Visits that occur at the UCCYS Office shall be audio and
            video recorded.
            MEDICAL CONSENT
            It is further ORDERED that if the child is in the legal custody of the county agency as defined by the Juvenile
            Act at 42 Pa.C.S. § § 6301-6365, the County Children and Youth Services Agency has the authority to consent
            to routine treatment of the child.
            NEXT SCHEDULED COURT DATE(S)
            Next Scheduled Court Date: April 7, 2015 at 1:00 p.m.
           SERVICE
           A copy of this order shall be seNed upon all parties by Union County Children and Youth Services.

    Cc:
(
45/Attorney Patrick A. Johnson, UCCYS Solicitor
P' Union County Children and Youth Services(2)
    Attorney Heath W. Brosius, Guardian ad litem
  vDeputy Court Administrator
i JONES BII=MR, Mother
    Rift DAM,Father
    Attorney Mark H. Lemon, Counsel for Mother
    Attorney Brian Ulmer, Counsel for Father
    Family Care for Children and Youth, Placement Provider
    Shane Shingara and Melissa Tharp, Foster Parents
    CMA
           Such disposition having been determined to be best suited to the protection and physical, mental and moral
           welfare of the child.


                                                                            BY THE COURT:



                                                                               dge        ael H. Sholle




           CPCMS 3801                                               3                                 Printed; 03/03/2015 10:30:47AM